[Cite as State v. Hiler, 2015-Ohio-5200.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :
                                                        CASE NO. CA2015-05-084
        Plaintiff-Appellee,                       :
                                                                OPINION
                                                  :              12/14/2015
    - vs -
                                                  :

TESSA MARIE HILER,                                :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2012-09-1549



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

John T. Willard, P.O. Box 35, Hamilton, Ohio 45012, for defendant-appellant



        M. POWELL, P.J.

        {¶ 1} Defendant-appellant, Tessa Marie Hiler, appeals from her conviction and

sentence in the Butler County Court of Common Pleas for receiving stolen property. For the

reasons discussed below, we affirm the decision of the lower court.

        {¶ 2} On October 24, 2012, appellant was indicted on one count of burglary in

violation of R.C. 2911.12(A)(3), a third-degree felony, and one count of receiving stolen

property in violation of R.C. 2913.51, a fifth-degree felony. A summons was issued but never
                                                                      Butler CA2015-05-084

served because appellant was incarcerated in Indiana for burglary. Thereafter, an arrest

warrant and holder were issued to Indiana for appellant.

       {¶ 3} On December 13, 2013, appellant sent a letter to the court requesting final

disposition of her Butler County case pursuant to the Interstate Agreement on Detainers

(IAD) due to her incarceration in Indiana. Appellant sent a second such letter to the court on

February 18, 2014. These correspondence claimed enclosure of a certificate from an

Indiana prison official regarding the terms of appellant's incarceration and to have been

copied to the Butler County Prosecutor's Office.        Nevertheless, the letters were not

accompanied by a certificate, nor was there any indication they were actually sent to the

prosecutor's office.

       {¶ 4} No action was taken in appellant's Butler County case until October 23, 2014,

when appellant's trial counsel filed a notice of appearance and a discovery demand.

Appellant agreed to a continuance and was arraigned in December 2014, at which time

appellant filed a general time waiver. Eventually, on March 11, 2015, pursuant to a plea

agreement, appellant entered a plea of no contest to receiving stolen property. The court

then sentenced appellant to six months in prison to run concurrently with her eight-year

prison sentence in Indiana.

       {¶ 5} Appellant now appeals and asserts three assignments of error for review. For

ease of discussion, we will address appellant's first and third assignments of error together.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} IT WAS ERROR AND AN ABUSE OF DISCRETION FOR THE COURT NOT

TO DISMISS THE CHARGES AGAINST APPELLANT BECAUSE OVER 180 DAYS

LAPSED BETWEEN THE APPELLANT'S FIRST DEMAND FOR UNDER [SIC.] THE

INTERSTATE AGREEMENT ON RETAINERS AND [WHEN] SHE WAS PRESENTED IN


                                             -2-
                                                                      Butler CA2015-05-084

BUTLER COUNTY FOR DISPOSITION. ALL CONTRARY TO R.C. 2963 ARTICLE THREE,

WHICH REQUIRES THAT ONCE A DEMAND HAS BEEN MADE THE PERSON MUST BE

DELIVERED TO THE APPROPRIATE AUTHORITIES WITHIN 180 DAYS OR THE

CHARGES BE DISMISSED.

      {¶ 8} Assignment of Error No. 3:

      {¶ 9} THE CONVICTION AND SENTENCE IN THE INSTANT CASE WAS TAINTED

BY THE INEFFECTIVE ASSISTANCE OF COUNSEL OF THE TRIAL ATTORNEY IN THE

INSTANT CASE.

      {¶ 10} In her first assignment of error, appellant argues the trial court abused its

discretion when it failed to dismiss the charges in her Butler County case because more than

180 days passed between her initial letter requesting a speedy trial and when she was

actually presented in Butler County. In her third assignment of error, appellant argues her

attorney was ineffective because he failed to seek dismissal of the charges based upon the

time lapse between her speedy trial request and disposition.

      {¶ 11} We first note appellant failed to raise the issue of timeliness below, and thus

has forfeited all but plain error. State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, ¶

16; Crim.R. 52(B). Plain error exists where there is an obvious deviation from a legal rule

which affected the defendant's substantial rights, or influenced the outcome of the

proceeding. State v. Barnes, 94 Ohio St.3d 21, 27 (2001). As such, the defendant "is

required to demonstrate a reasonable probability that the error resulted in prejudice - the

same deferential standard for reviewing ineffective assistance of counsel claims." (Emphasis

sic.) State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, ¶ 22.

      {¶ 12} Specifically, to establish ineffective assistance of counsel, appellant must show

her trial counsel's performance was both deficient and prejudicial. Strickland v. Washington,

                                             -3-
                                                                         Butler CA2015-05-084

466 U.S. 668, 687, 104 S.Ct. 2052 (1984); State v. Bradley, 42 Ohio St.3d 136, 141-142

(1989). With respect to deficiency, appellant must show her counsel's performance "fell

below an objective standard of reasonableness." Strickland at 688. There is a "strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance" and as a result "judicial scrutiny of counsel's performance must be highly

deferential." Id. at 689. "An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment." Id. at 691.

       {¶ 13} The IAD is a compact entered into by a majority of states and the United States

that establishes procedures to resolve one state's outstanding charges against a person

imprisoned in another state. New York v. Hill, 528 U.S. 110, 111, 120 S.Ct. 659 (2000). In

Ohio, the IAD has been codified in R.C. 2963.30 et seq. The IAD's purpose is "to encourage

the expeditious and orderly disposition of [outstanding] charges and determination of the

proper status of any and all detainers based on untried indictments, informations or

complaints." R.C. 2963.30, Article I.

       {¶ 14} Article III of the IAD outlines the procedure a prisoner follows in order to request

disposition of charges filed against her in another state when a detainer has been filed. R.C.

2963.30, Article III. Specifically, R.C. 2963.30, Article III(a), states a prisoner "shall have

caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting

officer's jurisdiction written notice of the place of his imprisonment and his request for a final

disposition to be made of the indictment, information or complaint[.]" Furthermore, R.C.

2963.30, Article III(a), states, "The request of the prisoner shall be accompanied by a

certificate of the appropriate official having custody of the prisoner * * *." Once a prisoner

complies with the procedure, a trial must begin within 180 days. R.C. 2963.30, Article III(a).


                                               -4-
                                                                                       Butler CA2015-05-084

Pursuant to R.C. 2963.30, Article III(b), the written notice referred to in R.C. 2963.30, Article

III(a) "shall be given or sent by the prisoner to the warden, commissioner of corrections or

other official having custody of him * * *."

        {¶ 15} While pursuant to R.C. 2963.30, Article IX, interpretation of the IAD should be

liberally construed to effectuate its purposes, the IAD is a congressionally sanctioned

interstate compact within the Compact Clause of the United States Constitution, and thus the

IAD is a federal law subject to federal construction. Hill at 111. In Fex v. Michigan, 507 U.S.

43, 113 S.Ct. 1085 (1993), the United States Supreme Court held that "the 180-day time

period in Article III(a) of the IAD does not commence until the prisoner's request for final

disposition of the charges against him has actually been delivered to the court and

prosecuting officer of the jurisdiction that lodged the detainer against him." Fex at 52.1

        {¶ 16} In this instance, appellant sent two letters, one in December 2013 and the

second in February 2014. Both letters were addressed to the "Butler County Municipal

Court." Despite naming the incorrect court, the letters were in fact filed with the Butler

County Common Pleas Court, the appropriate court. Nevertheless, there is no indication in

the record, other than the reference in appellant's correspondence, that she provided the

notice to the prosecutor's office. Based on the record, the prosecutor was never notified, and

thus appellant did not comply with the IAD. As such, the 180-day time limitation imposed by

the IAD was never triggered, and the trial court properly disposed of the charges.

Consequently, based on the record before us, there was no plain error and appellant was not


1. Ohio appellate districts agree Fex v. Michigan, 507 U.S. 43, 113 S.Ct. 1085 (1993), requires notice to both the
court and the prosecutor before the 180-day timeframe for the prisoner to be brought to trial begins. See, e.g.,
State v. Owens, 12th Dist. Clermont No. CA2001-09-074, 2002 WL 2005699 (Sept. 3, 2002). However, Ohio
courts disagree as to whether notifying the appropriate official and attaching a certificate are necessary to comply
with R.C. 2963.30, Article III, given the statute's liberal construction. See State v. Moore, 3d Dist. Union Nos. 14-
14-06 thru 14-14-12, 2014-Ohio-4879, ¶ 16-29. Consequently, while there is no indication appellant contacted
the appropriate official having custody of her and there was no certificate from such an official attached to her
letters, our analysis and holding focus on the prosecutor's lack of notice.
                                                        -5-
                                                                       Butler CA2015-05-084

prejudiced by counsel failing to raise the timing issue below. Appellant's first and third

assignments of error are overruled.

       {¶ 17} Assignment of Error No. 2:

       {¶ 18} IT WAS ERROR AND AN ABUSE OF DISCRETION FOR THE TRIAL COURT

TO GIVE THE APPELLANT CREDIT FOR ONLY 3 DAYS JAIL TIME. APPELLANT

SHOULD HAVE BEEN GIVEN CREDIT FOR ALL THE TIME SHE WAS INCARCERATED

ON AND AFTER DECEMBER 13, 2013.

       {¶ 19} In her second assignment of error, appellant argues the court should have

awarded her jail-time credit from December 13, 2103, the date the court was put on notice of

her demand for a speedy trial, and April 13, 2015, the date of her sentencing.

       {¶ 20} Once a defendant has completed a prison sentence, any alleged error relating

to the calculation of jail-time credit becomes moot as there is no longer an existing case or

controversy. State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-1653, ¶ 5.

Furthermore, "[a]s jail-time credit relates only to the length of a sentence and not the

underlying conviction, no collateral disability results by applying the mootness doctrine to

felony sentences." (Emphasis sic.) State v. Barnes, 12th Dist. Warren No. CA2015-01-005,

2015-Ohio-3523, ¶ 8.

       {¶ 21} In this instance, regardless of whether appellant was awarded jail-time credit for

the time she spent in prison from December 13, 2013, until the date of her sentence,

appellant has now completed her six-month prison sentence imposed on April 13, 2015. As

appellant has completed her prison sentence, there is no relief we can provide her relating to

jail-time credit on appeal. Appellant's second assignment of error is moot.

       {¶ 22} Judgment affirmed.


       RINGLAND and HENDRICKSON, JJ., concur.
                                              -6-